Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “large scale” in claim 1 is a relative term which renders the claim indefinite. The term “large scale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what .

Claim 1 recites the limitation "the mixture of cryptocrystalline graphite, sodium nitrate and sulfuric acid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The preceding step is only drawn to weighing materials.

Claim 1 recites the limitation "the resulted mixture " in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The preceding step is only drawn to weighing materials.

Claim 1 recites the limitation "the original volume " in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The preceding step is only drawn to weighing materials.

Claim 1 recites the limitation "the supernatant " in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The preceding step is only drawn to weighing materials.

Claim 9 recites the limitation "the hydrochloric acid” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The preceding step is only drawn to weighing materials.


The term “ evenly mixed” in claim 1 is a relative term which renders the claim indefinite. The term “evenly mixed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of HCl is required by the claims based on this recitation.  The claim later sets forth an amount of the added solution; however, it is unclear whether applicant’s claim limitation regarding even mixing required some concentration, pH or amount of HCl within the solution.  The requisite amount of HCl to achieve the claimed recitation is unclear.

The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed  process requires temperatures around the freezing point of water so naturally requires a low temperature to prevent explosive combustion during the reaction.  It is unclear what standard applicant uses in terms of the claim limitation low and whether this is relative to other temperatures that are later claimed within the process or against an unclaimed standard.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Based on the idiomatic and grammatical issues in the steps, especially steps 2-7 the claims as a whole are wholly indefinite.  The various steps are not tied together such that they claim a clear process as many of the steps are set forth in a vacuum with no relationship set forth with previous steps.  “Ultrasonically the mixture”, steps of ‘adding’ various ingredients without any indication what the addition is related to, and recitations of a ‘resulted mixture’ that is diluted.  Furthermore, many of the steps are worded in terms of passive language rather than active language (for stirring; for standing and staying)  Claim 2 sets forth the material in the form of granular, which is an adjective describing a material state.  The above examples of idiomatic or grammatical errors in the claim are not exhaustive and only meant as examples.  The claims should be amended such that they comply with US practice as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in their publication titled “Characterisation of reduced graphene oxides prepared from natural flaky, lump and amorphous graphites” in view of Yanjie in CN103803540.

Regarding Claim 1:  Peng teaches a means for preparing graphene oxide using Hummer’s method, wherein the process includes weighing and providing a graphite powder, which may be flaky graphite, lumpy graphite or amorphous graphite (cryptocrystalline graphite) in an amount of 1 gram, 0.5 grams of sodium nitrate, and 23 mL of 98% sulfuric acid.  The combination of reactants are then mixed in an ice-bath, wherein stirring in the ice bath occurs for one hour. 3 grams of potassium carefully add one reagent to another.  After the initial addition of water, the temperature is raised to 95C. After heating 140 mL of water is added to the mixture.  The previous volume of the reactants is approximately 23 mL (sulfuric) and 46 mL (water) and the addition of 140mL of water dilutes to 3 times the original volume.  This water may be added with hydrogen peroxide to neutralize KMnO4.  The hydrogen peroxide has a concentration of 30% meaning that wt/wt, the solution contains 3g of H2O2 (3:1). The material is then washed by adding hydrochloric acid to the solution and using a centrifugal cleaning.  The supernatant is removed and the process is repeated until the pH value equals 7.  Peng is silent in terms of the concentration of HCl; however, those of ordinary skill would have found it obvious to use concentrations of HCl such that the impurities noted by Peng are eliminated.  Those of ordinary skill in the art would have found it obvious to perform routine experimentation to determine sufficient quantities and would have determined that the amount of HCl necessary was in a range at least overlapping that which is claimed.  After centrifugation, the material undergoes ultrasonication for exfoliation and further centrifuged (See Section 2.2).  The final product contains graphite sheets having a thickness in the nanometric range, meeting applicant’s recitation of quantum dots as materials having a  three-dimensional 

Peng is silent in terms of ultrasonication as a means for mixing the initial reagents.

However, Yanjie teaches that in the creation of graphene quantum dots from graphite, vitriol and sodium nitrate, the initial reagents may be mixed ultrasonically (See Summary of Invention (2)).  Those of ordinary skill in the art would view the ultrasonication of Yanjie and the stirring of Peng as suitable for the same purpose or providing a mixture of materials.  Those of ordinary skill in the art would have found it obvious to provide the mixture of Peng through such a process.  The references are highly combinable as they are from the same field of endeavour, making graphene nanomaterials.

Peng is silent in terms of letting the material settle overnight after the potassium permanganate is neutralized.

However, Yanjie teaches that after hydrogen peroxide is added, the material may settle over night prior to centrifugation.  Those of ordinary skill in the art would have found it obvious to perform such a step as part of the liquid could be removed (decanted) prior to centrifugation.  By doing so, less material is being centrifuged and the centrifugation could be performed more efficiently.  Those of ordinary skill in the art would have been motivated to perform the settling step of Yanjie in the process of Peng as such a step 

Regarding Claim 2:  The precursor cryptocrystalline graphite powder contains particles having a size in the claimed range (See Figure 1f).  The image includes particles having a size of about 10 microns.

Regarding Claim 3:  Peng teaches that the temperature of the mixture in the ice bath less than 10C, thus the bath must be maintained at a temperature of less than 10C as well.  As water freezes at 0C, the temperature would necessarily be from 0 to 10C (See Section 2.2).

Regarding Claim 4:  Potassium permanganate is gradually added during the stirring, which occurs for 1 hour.  The temperature may then be raised to 38C (See Section 2.2).

Regarding Claim 5:  The temperature of water addition is 95C and the material is held for 0.5 hours (See Section 2.2).

Regarding Claim 6:  Peng teaches that centrifuging occurs for 20 minutes at 1720g,  Relative centrifugal force is converted from  RPM as g=(1.118e-5)*R*S2, wherein S is rpm and R is radius in cm.  Solving for R for the force taught by Peng and the RPM claimed, the required centrifuge size to meet the claims is from 0.4 to 17cm.  Bench centrifuges have a radius within this range.  Those of ordinary skill in the art would have 

Regarding Claim 7:  Peng teaches exfoliation using a high shear homogenizer and ultrasonication.  As no temperature is noted, those of ordinary skill in the art would assume that these processes occur at ambient temperature.  Peng teaches that ultrasonication may occur for 9 minutes at particular settings.  Those of ordinary skill in the art would have found it obvious to use various ultrasonication settings such that the time period for ultrasonication was shorter or longer than the amount of time described.  Those of ordinary skill in the art would have found it obvious to provide ultrasonication for a time period necessary to provide exfoliation and would have considered the use of various settings and various times for such exfoliation.  The use of times in excess of 9 minutes, such as 30 minutes, as claimed, would have been obvious to achieve exfoliation (See Section 2.2).

Regarding Claim 8:  The hydrogen peroxide is provided at a concentration of 30% (See Section 2.1).

Regarding Claim 9:  The HCl is provided in a 5% HCl solution (See Section 2.2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734